DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 05 January 2022 is acknowledged.  The traversal is on the ground(s) set forth on pages 8-10 of the reply filed on 05 January 2022.  This has been found persuasive, the restriction requirement is hereby withdrawn and claims 1-22 (i.e., all of the pending claims) will be examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              In claim 6, line 2, the expression “can have” renders the claim indefinite because it is not clear if temporally successive stages have, or do not have, a negative temperature difference.
             In claim 7, line 2, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression of “at least 40°C is, or is not, a claim limitation.
             In claim 8, line 4, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression of “for at least 20 minutes” is, or is not, a claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, 7-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooden et al (U.S. Patent Application Publication 2020/0354859 A1) in combination with McHenry et al (U.S. Patent 5,078,926 A).
             Regarding claim 1, Gooden et al (see the entire document, in particular, paragraphs [0001], [0049], [0071], [0104], [0155] and [0165] – [0168]; Figure 2A) teaches a process for stabilizing precursor fibers for carbon fiber production (see paragraphs [0001], [0049] and [0071] of Gooden et al), including the steps of (a) heating the precursor fibers to a first temperature and maintaining the precursor fibers at the first temperature for a predetermined period of time (see paragraphs [0104], [0165] and [0168]; Figure 2A of Gooden et al); and (b) subsequently heating the precursor fibers to at least a second temperature and maintaining the precursor fibers at the second temperature for a predetermined period of time (see paragraphs [0104], [0165] and [0168]; Figure 2A of Gooden et al), (b)(i) wherein the precursor fibers are in a gas atmosphere with a negative pressure in the range between 12 mbar and 300 mbar during the respective heating and between the heating steps (see paragraph [0155] of Gooden et al). Gooden et al teaches (see paragraph [0104] of Gooden et al) that heating elements may be adjusted to achieve a desired temperature for a particular zone, but Gooden et al does not explicitly teach (1) that the second temperature is higher than the first temperature. McHenry 
             Regarding claims 2, 12 and 14, see paragraph [0155] of Gooden et al.
             Regarding claims 7 and 10, see col. 2, lines 16-19 and 27-30 of McHenry et al.
             Regarding claim 8, see paragraphs [0166] and [0167] of Gooden et al.
             Regarding claim 9, see col. 1, line 67 to col. 2, line 8 of McHenry et al.
             Regarding claim 13, see col. 2, lines 27-30 of McHenry et al.
             Regarding claim 15, see paragraph [0071] of Gooden et al.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooden et al (U.S. Patent Application Publication 2020/0354859 A1) in combination with McHenry et al (U.S. Patent 5,078,926 A) as applied to claims 1, 2, 7-10 and 12-15 above, and further in view of Atkiss et al (U.S. Patent Application Publication 2020/0248339 A1).
              Regarding claim 5, Gooden et al (in combination with McHenry et al) does not explicitly teach (1) the step of heating stepwise via at least one further intermediate temperature. Atkiss et al (see the entire document, in particular, paragraphs [0001], [0004] and [0005]; Figures 1 and 5) teaches a process for stabilizing precursor fibers for carbon fiber production (see .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooden et al (U.S. Patent Application Publication 2020/0354859 A1) in combination with McHenry et al (U.S. Patent 5,078,926 A) as applied to claims 1, 2, 7-10 and 12-15 above, and further in view of Zhang et al (U.S. Patent 9,190,222 B1).
             Regarding claim 11, Gooden et al (in combination with McHenry et al) does not explicitly teach (1) that the precursor fibers are based on cellulose and/or lignin. Zhang et al (see the entire document, in particular, col. 1, lines 18-23 and col. 3, lines 32-39) teaches a process for stabilizing precursor fibers for carbon fiber production (see col. 1, lines 18-21 of Zhang et al), wherein the precursor fibers are based on lignin (see col. 3, lines 32-39 of Zhang et al), and it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to substitute precursor fibers based on cellulose and/or lignin in the process of Gooden et al (in combination with McHenry et al) in view of Zhang et al in order to manufacture fibers having a uniform shape and high specific surface areas (see col. 1, lines 21-23 of Zhang et al. Furthermore, the substitution of one known material (i.e., precursor fibers based on lignin, as taught by Zhang et al) for another known material (i.e., precursor fibers .
Claims 16-18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooden et al (U.S. Patent Application Publication 2020/0354859 A1) in combination with McHenry et al (U.S. Patent 5,078,926 A).
             Regarding claim 16, Gooden et al (see the entire document, in particular, paragraphs [0001], [0049], [0071], [0104], [0117], [0154] – [0156], [0165] and [0168]; Figures 1A and 2A) teaches an apparatus for stabilizing precursor fibers for carbon fiber production (see paragraphs [0001], [0049] and [0071] of Gooden et al), including (a) at least one elongated vacuum chamber for receiving the precursor fibers in a gas atmosphere defined therein, wherein the vacuum chamber is evacuable to a negative pressure below 300 mbar (see paragraphs [0071], [0154] and [0155]; Figure 1A of Gooden et al); and (b) at least one heating unit configured to heat the precursor fibers in the gas atmosphere to a first temperature and to maintain the precursor fibers at the first temperature for a predetermined period of time, wherein the at least one heating unit is further configured to subsequently heat the precursor fibers in the gas atmosphere to at least a second temperature, and to maintain the precursor fibers at the second temperature for a predetermined period of time (see paragraphs [0104], [0165] and [0168]; Figure 2A of Gooden et al). Gooden et al teaches (see paragraph [0104] of Gooden et al) that heating elements may be adjusted to achieve a desired temperature for a particular zone, but Gooden et al does not explicitly teach (1) that the second temperature is higher than the first temperature. McHenry et al (see the entire document, in particular, col. 1, 
             Regarding claim 17, see paragraph [0117] of Gooden et al and col. 2, lines 27-30 of McHenry et al.
             Regarding claim 18, see col. 2, lines 27-30 of McHenry et al.
             Regarding claim 20, see col. 2, lines 16-19 and 27-30 of McHenry et al.
             Regarding claim 22, see paragraph [0156] of Gooden et al.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gooden et al (U.S. Patent Application Publication 2020/0354859 A1) in combination with McHenry et al (U.S. Patent 5,078,926 A) as applied to claims 16-18, 20 and 22 above, and further in view of Atkiss et al (U.S. Patent Application Publication 2020/0248339 A1).
             Regarding claim 19, Gooden et al (in combination with McHenry et al) does not explicitly teach (1) at least three heating zones. Atkiss et al (see the entire document, in particular, paragraphs [0001], [0004] and [0005]; Figures 1 and 5) teaches stabilizing precursor fibers for carbon fiber production (see paragraph [0001] of Atkiss et al), including at least three heating zones (see Figure 1 of Atkiss et al), and it would have been obvious to one of ordinary skill in 
             Regarding claim 21, see Figure 5 of Atkiss et al.
Allowable Subject Matter
Claims 3 and 4 are allowable over the prior art references currently of record.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references, alone or in combination, disclose, suggest or teach a process for stabilizing precursor fibers for carbon fiber production, wherein the precursor fibers are in a gas atmosphere having an oxygen partial pressure in a range between 2.5 mbar and 63 mbar during the respective heating and between the hating steps (as recited in claim 3).
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742